940 F.2d 652Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.JOSTENS, INCORPORATED, a Minnesota Corporation, Plaintiff-Appellee,v.Allard A. ALLSTON, III, Defendant-Appellant.
No. 90-1472.
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1991.Decided July 30, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Karen L. Henderson, District Judge.  (CA-88-2348-3-16)
Allard A. Allston, III, appellant pro se.
Frederick Aubrey Crawford, Charles Elford Carpenter, Jr., Deborah Lynn Harrison, James Paul Newman, Jr., Richardson, Plowden, Grier & Howser, Columbia, S.C., for appellee.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Allard A. Allston appeals from the district court's orders which granted default judgment against him, adopted a magistrate judge's recommendation as to the amount of damages, and denied his motion for a new trial.  Our review of the record, the district court's opinions, and the magistrate judge's report discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jostens, Inc. v. Allston, CA-88-2348-3-16 (D.S.C. Apr. 11 and May 4, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.